United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-40193
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE SALINAS-CASTILLO,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:05-CR-779-ALL
                      --------------------

Before KING, HIGGINBOTHAM and GARZA, Circuit Judges.

PER CURIAM:*

     Jose Salinas-Castillo (Salinas) appeals his conviction and

sentence for being illegally present in the United States despite

an outstanding removal order.   Salinas contends that the district

court erred by denying his motion to suppress evidence of his

deportation or to dismiss the indictment.   He argues that his

removal proceeding violated the Due Process Clause because he was

denied administrative or judicial review of his request for

relief under the former 8 U.S.C. § 1182(c).   Salinas maintains

that under the equities of the case, he would likely have

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-40193
                                  -2-

obtained the requested relief if review was available.   Salinas

concedes that his contention is foreclosed by this court’s case

law, but he raises the claim to preserve it for further review.

     Because the relief requested by Salinas “is available within

the broad discretion of the Attorney General, [it] is not a right

protected by due process.”    United States v. Lopez-Ortiz, 313
F.3d 225, 231 (5th Cir. 2002).    The district court did not err by

denying Salinas’s motion to suppress evidence or to dismiss his

indictment.   The judgment of the district court is AFFIRMED.

     Salinas also requests that this Court remand the case for

further factual development related to the validity of his

removal order.   Salinas notes that prior to his sentencing, this

Court remanded his immigration case to the Board of Immigration

Appeals (BIA) for consideration of his request for discretionary

relief.   However, the BIA reaffirmed its order of removal and

Salinas failed to file a petition for review of that decision

within the period allowed by 8 U.S.C. § 1252(b)(1).   Accordingly,

there is no need for further factual development on this issue.

This motion is DENIED.